PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/014,976
Filing Date: 3 Feb 2016
Appellant(s): Abate et al.



__________________
Edward J. Baba
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed on November 09, 2020.
1. Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 10, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  
2.   Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
                              Claim Rejections - 35 USC § 112
(i).    Claims 89 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim 89 recites ‘sequencing enriched droplets to identify presence of a nucleic acid mutation’. The claim 70 upon which the instant claim depends, recites sorting the population of multiple-emulsion microdroplets based on one of the absence or presence of one or more of the nucleic acid synthesis product to produce a quantity of enriched droplets. The meets and bounds of the claim are unclear and indefinite because it is not clear and indefinite because if the sorted droplets comprise absence of synthesis product, how a sequencing of the enriched droplet could identify presence of a nucleic acid mutation. 
                                  Nonstatutory Double Patenting
(iia). Claims 70-92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,161,007 (the 007). Although the claims at issue are not identical, they are not patentably distinct from each other. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have 
(iib). Claims 70-92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37-55 of co-pending Application No. US 15/317,393 (‘393). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 48 USPG2d 1228 {Fed.Cir. 1998); In re Goodman, 11 F.3d

to synthesize a synthesis product of the template nucleic acids in at least one of the emulsion microdroplets detecting an absence or presence of the synthesis product and sorting the microdroplets having no cell from the population are within the scope of the claims in the co-pending variation. The instant claims differ from the claims in the co-pending application ‘393 in wording the method steps, which is considered obvious over the claims in the co-pending application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
                               Claim Rejections - 35 USC § 102
(iii).   Claims 70-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abate al. (WO2014 /028378).
Abate et al. teach a nucleic acid synthesis of claim 70, 83, 86-88, comprising:
flowing a miscible phase fluid solution of template nucleic acids and nucleic acid synthesis reagent in a channel of a microfluidic device (see entire document, at least para 00124-0125, 00242-00255); 

flowing the miscible phase microdroplets surrounded by the immiscible phase fluid in a channel of a microfluidic device; contacting the miscible phase microdroplets surrounded by the immiscible phase fluid with a miscible phase carrier fluid (aqueous carrier phase) to form a population of multiple-emulsion microdroplets each microdroplet comprising a miscible phase microdroplet surrounded by the immiscible phase fluid, wherein the immiscible phase is surrounded by the miscible phase carrier fluid subjecting the multiple-emulsion microdroplets to conditions sufficient to result in synthesizing a nucleic acid synthesis product using the template nucleic acids in at least one of the multiple-emulsion microdroplets (see entire document, at least para 0126-0127, 00242-00257, 00264-00266; indicating multiple emulsions, double or triple emulsions); and
detecting the presence of the nucleic acid synthesis product and sorting the population of multiple-emulsion droplets based on presence or absence of the synthesis products in the droplets thereby enriching the droplets (see entire para 0127-0129, 00133-0136, 00264-00267, Fig. 47-48).
Regarding claims 71, Abate et al. teach that the miscible phase carrier fluid is a buffered aqueous phase carrier fluid (see entire document, at least para 00116). 

Regarding claim 73-74, Abate et al. teach that the nucleic acid synthesis reagents comprise reverse transcriptase and synthesis product comprises reverse transcription of the template nucleic acids (see entire document, at least para 00143-00144).
Regarding claim 75-76, Abate et al. teach that miscible microdroplets comprise template nucleic acids from no more than one cell or zero template nucleic acid encapsulated therein (see entire document, at least para 0007, 0099).
Regarding claim 77-80, Abate et al. that the nucleic synthesis reagents comprise amplification reagents and synthesis product comprises amplification product amplification comprises multiple-emulsion droplets by polymerase chain reaction or isothermal amplification selected from LAMP, SDA, HAD or NEAR (see entire document, at least para 00208, 00143-00144).
Regarding claim 81-82, 85, Abate et al. teach that nucleic acid synthesis reagents comprise detectably labeled primers and/or probes, fluorescent label (see entire document, at least para 00127-00139, 00111).
Regarding claim 84, Abate et al. teach adjusting the composition of the miscible phase fluid by adjusting the composition of the miscible phase carrier fluid (see entire document, at least para 00115-00116).
Regarding claim 89, Abate et al. teach that sequencing of enriched droplets to identify nucleic acid mutation (see at least para 0018).

                                    Claim Rejections - 35 USC § 103
(iv).   Claims 70-92 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson (US 2011 /0217736) in view of Link et al. (US 2013/0295567).
Hindson teaches a nucleic acid synthesis of claim 70, 86-88, comprising: flowing a miscible phase fluid solution of template nucleic acids and nucleic acid synthesis reagent in a channel of a microfluidic device (see entire document, at least para 0017-0018, 0055-0066, 0068-0070, Fig. 1 and 3: indicating template nucleic acids and synthesis reagent in aqueous fluid);
contacting the miscible phase solution of nucleic acids and nucleic acid synthesis reagents with immiscible (oil) fluid to form miscible phase microdroplets surrounded by the immiscible phase fluid (see entire document, at least para 0017-0018, 0029, 0055-0066, 0068-0070, Fig. 1 and 3);
flowing the miscible phase microdroplets surrounded by the immiscible phase fluid in a channel of a microfluidic device; contacting the miscible phase microdroplets surrounded by the immiscible phase fluid with a miscible phase carrier fluid (aqueous carrier phase) to form a population of multiple-emulsion microdroplets each microdroplet comprising a miscible phase microdroplet surrounded by the immiscible phase fluid, wherein the immiscible phase is surrounded by the miscible phase carrier fluid subjecting the multiple-emulsion microdroplets to conditions sufficient to result in 
detecting the presence of the nucleic acid synthesis product (see entire para 0055-0066).
Regarding claims 71, Hindson teaches that the miscible phase carrier fluid is a buffered aqueous phase carrier fluid (see entire document, at least para 0032, 0069).
Regarding claim 72, Hindson teaches that the miscible phase fluid and the miscible carrier fluid are same (see entire document, at least para 0055, Fig. 1).
Regarding claim 73-74, Hindson teaches that the nucleic acid synthesis reagents comprise reverse transcriptase and synthesis product comprises reverse transcription of the template nucleic acids (see entire document, at least para 0063).
Regarding claim 75-76, Hindson teaches that miscible microdroplets comprise template nucleic acids from no more than one cell or zero template nucleic acid encapsulated therein (see entire document, at least para 0036, 0038).
Regarding claim 77-80, Hindson teaches that the nucleic synthesis reagents comprise amplification reagents and synthesis product comprises amplification product amplification comprises multiple-emulsion droplets by polymerase chain reaction or isothermal amplification selected from LAMP, SDA, HAD or NEAR (see entire document, at least para 0044, 0063-0065).
Regarding claim 81-82, 85, Hindson teaches that nucleic acid synthesis reagents comprise detectably labeled primers and/or probes, fluorescent label (see entire document, at least para 0045, 0050-0054).

However, Hindson did not specifically teach sorting the population of droplets to separate droplets based on the presence or absence of one or more of the nucleic acid synthesis product to thereby provide a quantity of enriched droplets.
Regarding claims 70-92, Link et al. teach a droplet PCR method for synthesis of a nucleic acid in emulsion droplets comprising: generating droplets comprising sample and PCR reagents, amplifying the droplets comprising a target nucleic acid, detecting and sorting the droplets comprising amplified product from the droplets comprising no amplified product, thereby enriching droplets comprising amplified product (see at least para 0079-0084, 0095-0097, 0235-0252). Regarding claims 89-92, Link et al. also teach sequencing the enriched droplets comprising amplified products to detect mutations, wherein the target nucleic acid comprises known region comprising gene loci and the target nucleic acid length range from 1 Kb to 10 Mb (see entire document, at least para 0252-0267, 0178-0181, 0273, 0316).
It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method as taught by Hindson with the method of sorting as taught by Link et al. to develop an improved method. The ordinary person skilled in the art would have motivated to combine the references to have a reasonable expectation of success that the combination would result in an improved method for enriching droplets comprising amplified products for further analysis of amplified target nucleic acids because Link et al. explicitly taught 
3.   NEW GROUNDS OF REJECTION
None.
4.     WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
             (i)  The rejection of claim 89 under 35 USC 112, second paragraph has been withdrawn in view of the persuasive arguments.
5.    Response to Argument
   A.   Response to the Nonstatutory obviousness type of double patenting Rejection           
           With reference to the rejection of claims 70-92 under nonstatutory obviousness type of double patenting, the rejection has been maintained in accordance with MPEP 2274 VII which states -In addition, examiners are not required to make any determination whether fewer than all of the rejected claims are identified by the appellant as being appealed. If the notice of appeal or appeal brief identifies fewer than all of the rejected claims as being appealed, the issue will be addressed by the Board panel. Therefore, the examiner will treat all pending, rejected claims as being on appeal, and the examiner must maintain all of the rejections set forth in the Office action from which the appeal is taken, unless appellant has overcome the rejection (e.g., by submitting persuasive arguments, an acceptable terminal disclaimer, or evidence). In 
 B.    Response to the anticipation rejection of claims 70-92 over Abate 
        The Appellant, on the page 13-14 of the Appeal brief, argues that Abate does not disclose each and every element of the independent clam 70. The Appellant further argue that Abate disclose in general, detecting the PCR products by detecting a change in the fluorescence polarization of a dye associated with a cell and use of one-color flow-cytometry for such applications (para 0127-0129), and paragraph 0136 Abate discloses sorting based on one or more properties, that include size, viscosity, mass, buoyancy, surface tension, electrical conductivity, charge, magnetism and/or presence or absence of one or more components however, Abate does not disclose sorting the population of multiple-emulsion microdroplets (double-emulsions) to separate microdroplets based on absence or presence of one or more of nucleic acid synthesis product to thereby provide a quantity of enriched droplets.
     The Appellant’s arguments were found unpersuasive.  The Appellant cited paragraphs 0127-0129 and examiner cited paragraphs 00127-00132 in the rejection, disclose detection of PCR product (nucleic acid synthesis product) in microdroplets based on the presence or absence of the fluorescence signal in the microdroplets after PCR amplification, wherein the PCR amplification utilizes a target nucleic acid with PCR reagents to amplify the target nucleic acids (see at least para 0124-0126) and detection is based on the presence or absence of the fluorescence the PCR product.  The 
C.  Response to the obviousness rejection of claims over Hindson in view Link.
          a. The obviousness reaction of claims over Hindson in view of Link disclose or suggest the claimed invention.
            On page 14-18 of the appeal brief, the Appellent argues that the combination of references fail to disclose or suggest the claimed invention. The Appellant also discuss the Fig. 1 and 2 of Hindson to support no teaching of multiple emulsion droplets (double 
        On page 19-20 of the appeal brief, the Appellant argues that Link does not cure the deficiencies in Hindson reference and reliance on Link reference is an error. The Appellant further argue that Link discloses detection signal at detection module and sorting microdroplets based on whether the droplets contain a homogeneous or a heterogeneous population of amplicon molecules and Link fails to disclose or suggest sorting the population of multiple-emulsion microdroplets having no cell from the population of multiple-emulsion microdroplets. 
         The Appellant’s arguments were found unpersuasive because Link discloses detection of detection signal (fluorescent signal intensity) of the amplicons (synthesis product or PCR product) in the microdroplets and based on the detection signal or fluorescent signal intensity, sorting the microdroplets comprising homogeneous (wild 
    b. Modifying Hindson in view of Link renders the claims obvious.
       On page 20-21 of the appeal brief, the Appellant argues that the combination of Hindson in view of Link would render Hindson unsuitable for its intended purpose. The arguments were found unpersuasive because the combination of Hindson in view of Link is applied to show obviousness of the instant claimed invention and as noted in the MPEP 2144 (R-5) The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. >See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). There is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. In the instant context, Hindson and Link, both disclose detection microdroplets containing amplicons (synthesis product) based on the presence or absence of detection signal from the amplicons in the microdroplets and Link further teach sorting of microdroplets containing amplicons based on fluorescence signal intensity. As discussed in the rejection, it would 
c. The obviousness rejection of claims over Hindson in view of Link provide a reasonable explanation of obviousness.
          On page 21-22, the Appellant asserts that no reasonable explanation is provided to why the instant claimed is obvious over Hindson in view of Link. The assertions were found unpersuasive. It is noted that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir.1992).  In this case, as discussed in the rejection Hindson and Link teach microdroplet based PCR amplification and detection of fluorescent signal in the microdroplets indicating amplicon or synthesis product, wherein Link further teach sorting the microdroplets based on the detection signal in the microdroplets. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would result in an improved method for enriching droplets comprising amplified products for further analysis of amplified target nucleic acids because Link et al. explicitly taught sorting or separating droplets comprising amplified product of a target nucleic acid of interest from the droplets that contained variants or variants due to polymerase errors during PCR amplification and use of the enriched droplets containing amplicon of the target nucleic acid of interest for downstream applications (see at least para 0235-
4. The dependent claims are unpatentable over Hindson in view of Link.
      As discussed above, the independent claim 70 is obvious over Hindson in view of Link. As discussed in the rejection, Hindson disclose the limitations of dependent claims and it would be obvious to modify the method of Hindson in view of Link.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        

Conferees:
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637    

/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.